3Jn tbe fflniteb $)tates (!Court of .:Jfeberal (!Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 15-90V
                                      Filed: July 25, 2019
* * * * * * * * * * * * * *
JAMES MOORE               *
                          *                                Dismissal; Hepatitis B ("Hep B ")
         Petitioner,      *                                Vaccine; Neuropathy
                          *
v.                        *
                          *
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
         Respondent.      *
* * * * * * * * * * * * * *
Pro se, Tamarac, FL, for petitioner.
Jennifer Reynaud, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                               DECISION 1

Roth, Special Master:

       On January 29, 2015, petitioner2 filed a petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program ("the Program"), 3 alleging that the hepatitis B ("Hep B")
vaccines he received on October 3, 2012 and December 7, 2012 caused him to develop post­
vaccinal neuropathy. The information in the record, however, does not show entitlement to an
1
 Although this Decision has been formally designated "unpublished," it will nevertheless be posted on the
Court of Federal Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision's
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction "of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy." Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 Petitioner was originally represented by Ms. Lisa Levine but Ms. Levine was relieved as counsel on
May 23, 2019 and petitioner became pro se.
3The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter "Vaccine Act" or "the
Act"). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.